SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, *577AND DECREED that the judgment of said District Court be and hereby is VACATED AND REMANDED.
Plaintiff-appellant Claudette Telfair appeals from a judgment entered on January 9, 2001 granting the summary judgment motion of defendant-appellee Marvin T. Runyon, Postmaster General of the United States Postal Service (“USPS”).
In its January 9, 2001 judgment, the District Court granted the USPS’ motion for summary judgment and dismissed the complaint because: (1) “only those claims where plaintiff has exhausted her administrative remedies may be considered under the totality of circumstances test”; (2) Tel-fair administratively exhausted only three alleged incidents of discrimination; and (3) these three alleged incidents of discrimination were legally insufficient to state a claim for a hostile work environment, or for discrimination on the basis of race, age, or sex.
In light of the recent United States Supreme Court decision, National Railroad Passenger Corp. v. Morgan, — U.S.-, 122 S.Ct. 2061, - L.Ed.2d - (2002), we vacate the judgment and remand the cause to the District Court for further consideration of its judgment in light of Morgan. By this ruling, we intimate no view on the merits of the claims asserted, nor on the merits of any motions that might be made by either party on remand, including any motion to amend the complaint.
For the foregoing reasons, the order of the District Court is hereby VACATED AND REMANDED.
The mandate shall issue forthwith.